Case 8:20-cv-00084-SCB-AAS Document 1 Filed 01/13/20 Page 1 of 10 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION

Clinton Parks, Individually,

Plaintiff,
V. Case No.:
Seabreeze Plaza LLC, A Foreign
Limited Liability Company,
d/b/a Seabreeze Plaza,

Defendant.

/
COMPLAINT

(Injunctive Relief Demanded)

Plaintiff, Clinton Parks, Individually, on his behalf and on behalf of all other individuals
similarly situated, (sometimes referred to as “Plaintiff’), hereby sues the Defendant, Seabreeze
Plaza LLC, A Foreign Limited Liability Company, d/b/a Seabreeze Plaza, (sometimes referred to
as “Defendant”), for Injunctive Relief, and attorney’s fees, litigation expenses, and costs
pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1. Plaintiff is a resident of Pasco County, is sui juris, and qualifies as an individual
with disabilities as defined by the ADA. Plaintiff suffers from Chronic
Obstructive Pulmonary Disease and is unable to engage in the major life activity
of walking to long distances without losing breath. As a result, Plaintiff often
ambulates with a wheelchair. Plaintiff requires accessible handicap parking spaces
located closest to the entrances of a facility. The handicap and access aisles must
be of sufficient width so that he can embark and disembark from a vehicle. Routes

connecting the handicap spaces and all features, goods and services of a facility
Case 8:20-cv-00084-SCB-AAS Document 1 Filed 01/13/20 Page 2 of 10 PagelD 2

must be level, properly sloped, sufficiently wide and without cracks, holes or
other hazards that can pose a danger of tipping, catching wheels or falling. These
areas must be free of obstructions or unsecured carpeting that make passage either
more difficult or impossible. Amenities must be sufficiently lowered so that
Plaintiff can reach them. When in a wheelchair, he requires that sinks have
unwrapped pipes, as such pose a danger of scraping or burning his legs. Sinks
must be at the proper height so that he can put his legs underneath to wash his
hands. He requires grab bars both behind and beside a commode so that he can
more easily transfer and he has difficulty reaching the flush control if it is on the
wrong side. He has difficulty getting through doorways if they lack the proper
clearance.

Plaintiff is an advocate of the rights of similarly situated disabled persons and is a
"tester" for the purpose of asserting his civil rights and monitoring, ensuring, and
determining whether places of public accommodation are in compliance with the
ADA.

According to the Pinellas County Property Appraiser's property records,
Defendant owns a place of public accommodation as defined by the ADA and the
regulations implementing the ADA, 28 C.F.R. 36.201(a) and 36.104. The place of
public accommodation that the Defendant owns is a strip mall, known as
Seabreeze Plaza, and is located at 30505-30725 US Highway 19 N., Palm Harbor,
34684, in the County of Pinellas. Seabreeze Plaza includes the following stores,
but is not limited to, Asian Kitchen, Ocean Nails & Spa, Publix, Visionworks,

Planet Fitness, and Subway.
Case 8:20-cv-00084-SCB-AAS Document 1 Filed 01/13/20 Page 3 of 10 PagelD 3

Venue is properly located in the Middle District of Florida because venue lies in
the judicial district of the property situs. The Defendant’s property is located in
and does business within this judicial district.

Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant’s violations of
Title IN of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See
also 28 U.S.C. § 2201 and § 2202.

As the owner of the subject premises, Defendant is required to comply with the
ADA. To the extent the property, or portions thereof, existed prior to January 26,
1993 ("pre-existing facility"), the owner, lessor, lessee, or operator has been
under a continuing obligation to remove architectural barriers at that property
whose removal was readily achievable, as required by 42 U.S.C. Section 12182.
To the extent the property, or portions thereof, were designed or constructed for
first occupancy later than January 26, 1993 ("newly constructed facility"), the
owner, lessor, lessee, or operator was under an obligation to design and construct
such facilities such that are readily accessible to and usable by individuals with
disabilities, as required by 42 U.S.C. Section 12183(a)(1). To the extent that the
facility, or portions thereof, were altered in a manner that affects or could affect
its usability ("altered facility"), the owner, lessor, lessee, or operator was under
an obligation to make such alterations in such a manner that, to the maximum
extent feasible, the altered portions are readily accessible to and usable by

persons with disabilities, as required by 42 U.S.C. Section 12183(a)(2).
Case 8:20-cv-00084-SCB-AAS Document 1 Filed 01/13/20 Page 4 of 10 PagelD 4

Pursuant to 28 C.F.R. part 36.404, all newly constructed facilities were required
to comply with the Standards For New Construction And Alterations, set forth in
Appendix A to 28 C.F.R. part 36 ("ADAAG"). Pursuant to 28 C .F.R. part
36.404, all altered facilities were required to comply with the ADAAG to the
maximum extent feasible. Pursuant to 28 C.F.R. part 36.304, all measures taken
to comply with barrier removal requirements of 42 U.S.C. Section 12182 must
also comply with the ADAAG to the maximum extent feasible. Failure to comply
with these requirements constitutes a violation of the ADA.

A preliminary inspection of the property has shown that violations exist. These
violations include, but are not limited to:

In regard to the Seabreeze Plaza's parking lot, some of the handicap parking
spaces and access isles had excessive slopes, cracked and unlevel areas (i.e.,
bumps), of concrete, and multiple access ramps were cracked at the transition
from the access aisle to the access ramp.

In regard to Asian Kitchen's restroom, there was a drain hole two (2) inches deep
in the side approach space to the toilet, which caused a tipping hazard, and the
side grab bar next to the commode was too short. The transaction counter was too
high for Plaintiff to reach, and there was an unsecured floor mat at the restaurant's
front door.

In regard to the Ocean Nails & Spa's restroom, the sink was installed too low, and
therefore the sink lacked knee clearance. The rear and side grab bars for the
commode were too short, thus non-compliant. The paper towel dispenser was

installed too high for Plaintiff to reach.
Case 8:20-cv-00084-SCB-AAS Document 1 Filed 01/13/20 Page 5 of 10 PagelD 5

10.

11.

12.

In regard to the Subway restaurant, there were unsecured floor mats inside and
outside of the front door. In Subway's restroom, the soap dispenser was installed
too high for Plaintiff to reach, and the flush valve on the commode was installed
on the wrong side (i.e., inside wall).

On December 17, 2019, Plaintiff visited the property which forms the basis of this
lawsuit and plans to return to the property to avail himself of the goods and
services offered to the public at the property and will return to the property no
later than May 1, 2020, to determine whether Seabreeze Plaza's parking lot, Asian
Kitchen, Ocean Nails & Spa, and Subway have been made ADA compliant.
These barriers discriminate against Plaintiff on the basis of his disability.

Plaintiff is an advocate of the rights of similarly situated disabled persons and is a
"tester" for the purpose of asserting his civil rights and monitoring, ensuring, and
determining whether places of public accommodation are in compliance with the
ADA.

The Plaza's handicap parking violations, (excessive slopes, non compliant access
aisles that contained cracks and bumps in the pavement), present at Seabreeze
Plaza's parking lot, as well as unsecured floor mats at store entrances and/or exits,
Asian Kitchen and Subway, create a hazard to Plaintiff's safety.

Plaintiff intends to return to the property in the near future, but is continuously
aware of the violations at Defendant's facility and is aware that it would be a futile
gesture to return to the property as long as those violations exist unless he is

willing to suffer additional discrimination.
Case 8:20-cv-00084-SCB-AAS Document 1 Filed 01/13/20 Page 6 of 10 PagelD 6

13.

14.

15.

The violations present at Seabreeze Plaza's parking lot, Asian Kitchen, Ocean
Nails & Spa, and Subway infringe Plaintiff's right to travel free of discrimination.
Plaintiff has suffered, and continues to suffer, frustration and humiliation as the
result of the discriminatory conditions present at Defendant's facility. By
continuing to operate a place of public accommodation with discriminatory
conditions, Defendant contributes to Plaintiff's sense of isolation and segregation
and deprives Plaintiff the full and equal enjoyment of the goods, services,
facilities, privileges and/or accommodations available to the general public. By
encountering the discriminatory conditions at Defendant's facility, and knowing
that it would be a futile gesture to return unless he is willing to endure additional
discrimination, Plaintiff is deprived of the meaningful choice of freely visiting the
same accommodations readily available to the general public and is deterred and
discouraged from additional travel. By maintaining a public accommodation with
violations, Defendant deprives plaintiff the equality of opportunity offered to the
general public. The harm suffered by Plaintiff constitutes a present, continuous
and ongoing injury.

Plaintiff has suffered, presently suffers and will continue to suffer direct and
indirect injury as a result of the Defendant’s discrimination until the Defendant is
compelled to comply with the requirements of the ADA.

Plaintiff has a realistic, credible, existing and continuing threat of discrimination
from the Defendant’s non-compliance with the ADA with respect to this property
as described but not necessarily limited to the allegations above. In addition to

the fact that Plaintiff suffers ongoing and present injury, Plaintiff has reasonable

 
Case 8:20-cv-00084-SCB-AAS Document 1 Filed 01/13/20 Page 7 of 10 PagelD 7

16.

17.

grounds to believe that he will continue to be subjected to discrimination in
violation of the ADA by the Defendant. Plaintiff desires to visit the property not
only to avail himself of the goods and services available at Seabreeze Plaza, Asian
Kitchen, Ocean Nails & Spa, and Subway, but to assure himself that this property
is in compliance with the ADA so that he and others similarly situated will have
full and equal enjoyment of the property without fear of discrimination. Again,
Plaintiff intends to revisit the facility in the near future, not to be later than May 1,
2020.

The Defendant has discriminated against the Plaintiff by denying him access to,
and full and equal enjoyment of, the goods, services, facilities, privileges,
advantages and/or accommodations of the subject property, as prohibited by 42
U.S.C. § 12182 et seq.

The discriminatory violations described above are not an exclusive list of the
Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’ s
place of public accommodation in order to photograph and measure all of the
discriminatory acts violating the ADA and all of the barriers to access. The
Plaintiff, and all other individuals similarly situated, have been denied access to,
and have been denied the benefits of services, programs and activities of the
Defendant’s buildings and its facilities, and have otherwise been discriminated
against and damaged by the Defendant because of the Defendant’s ADA
violations, as set forth above. The Plaintiff and all others similarly situated will
continue to suffer such discrimination, injury and damage without the immediate

relief provided by the ADA as requested herein. In order to remedy this
Case 8:20-cv-00084-SCB-AAS Document 1 Filed 01/13/20 Page 8 of 10 PagelD 8

18.

19.

20.

discriminatory situation, the Plaintiff requires an inspection of the Defendant’s
place of public accommodation in order to determine all of the areas of non-
compliance with the Americans with Disabilities Act.

Defendant has discriminated against the Plaintiff by denying him access to full
and equal enjoyment of the goods, services, facilities, privileges, advantages
and/or accommodations of its place of public accommodation or commercial
facility in violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. 36.302 et seq.
Furthermore, the Defendant continues to discriminate against the Plaintiff, and all
those similarly situated by failing to make reasonable modifications in policies,
practices or procedures, when such modifications are necessary to afford all
offered goods, services, facilities, privileges, advantages or accommodations to
individuals with disabilities; and by failing to take such efforts that may be
necessary to ensure that no individual with a disability is excluded, denied
services, segregated or otherwise treated differently than other individuals
because of his/her disability.

Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s
fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §
12205 and 28 C.F.R. 36.505.

Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant
Plaintiff Injunctive Relief, including an order to require the Defendant to alter
Seabreeze Plaza's parking lot, Asian Kitchen, Ocean Nails & Spa, and Subway to

make those facilities readily accessible and useable to the Plaintiff and all other
Case 8:20-cv-00084-SCB-AAS Document 1 Filed 01/13/20 Page 9 of 10 PagelD 9

persons with disabilities as defined by the ADA; or by closing the Asian Kitchen,
Ocean Nails & Spa, and Subway until such time as the Defendant cures its

violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

a.

The Court issue a Declaratory Judgment that determines that the Defendant at the
commencement of the subject lawsuit is in violation of Title III of the Americans
with Disabilities Act, 42 U.S.C. § 12181 et seq..

Injunctive relief against the Defendant including an order to make all readily
achievable alterations to Seabreeze Plaza's parking lot, Asian Kitchen, Ocean
Nails & Spa, and Subway; or to make Seabreeze Plaza's parking lot, Asian
Kitchen, Ocean Nails & Spa, and Subway readily accessible to and usable by
individuals with disabilities to the extent required by the ADA’; and to require the
Defendant to make reasonable modifications in its policies, practices or
procedures, when such modifications are necessary to afford all offered goods,
services, facilities, privileges, advantages or accommodations to individuals with
disabilities; and by failing to take such stops that may be necessary to ensure that
no individual with a disability is excluded, denied services, segregated or
otherwise treated differently than other individuals because of his/her disability.
An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.
§ 12205.

Such other relief as the Court deems just and proper, and/or is allowable under

Title ILI of the Americans with Disabilities Act.

 

' ADA violations as listed in Paragraph 8.
Case 8:20-cv-00084-SCB-AAS Document 1 Filed 01/13/20 Page 10 of 10 PagelD 10

Respectfully Submitted.

Law Office of Christine N. Failey, P.A.
PO Box 55404

St. Petersburg, FL 33732

ph. (888) 753-7370
cfailey@cfaileylaw.net

Florida Bar. Id. No. 22520

ay. (Vekw b>

Christine N. Failey, Esq.7
